                                               6
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DORIAN CLARK a/k/a STEVEN
JACOBS,
     Plaintiff,

        v.                                              CIVIL ACTION NO. 19-CV-2053

COMMONWEALTH,                                                                                  FILED
    Defendant.
                                                                                                JUN OS2019
                                               ORDER                                     1(,t,.TE BAPiKMAN, Cler!<
                            r4Jf__                                                      By              Dep. Cl>!rk
        AND NOW, this     .:J dci.YOf   June, 2019, upon consideration of Plaintiff Dorian Clark

a/k/a Steven Jacobs's Motion to Proceed In Forma Pauperis (ECF No. 5), his Prisoner Trust

Fund Account Statement (ECF No. 4), and his prose Complaint (ECF No. 1), it is ORDERED

that:

        1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

        2. porian Clark a/k/a Steven Jacobs, #807486, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless ofthe outcome ofthis case. The Court

directs the Warden of Curran Fromhold Correctional Facility or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to Clark's

inmate account; or (b) the average monthly balance in Clark's inmate account for the six-month

period immediately preceding the filing of this case. The Warden or other appropriate official

shall calculate, collect, and forward the initial payment assessed pursuant to this Order to the

Court with a reference to the docket number for this case. In each succeeding month when the

amount in Clark's inmate trust fund account exceeds $10.00, the Warden or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding month's
l   ~
          ..
        income credited to Clark's inmate account until the fees are paid. Each payment shall reference

        the docket number for this case.

               3. The Clerk of Court is directed to SEND a copy of this Order to the Warden of

        Curran Fromhold Correctional Facility.

               4. The Complaint is DEEMED filed.

               5. Clark's Complaint is DISMISSED without prejudice as frivolous and for failure to

        state a claim, pursuant to 28 U.S.C. § I 915(e)(2)(B)(i) and (ii), for the reasons in the Court's

        Memorandum.

               6.   Clark is given thirty (30) days to file an amended complaint in the event he can state

        a legitimate non-frivolous basis for a claim against an appropriate defendant. Any amended

        complaint shall identify all defendants in the caption of the amended complaint in addition to

        identifying them in the body of the second amended complaint and shall state the basis for

        Clark's claims against each defendant. When drafting his amended complaint, Clark should be

        mindful of the Court's reasons for dismissing his claims as explained in the Court's

        Memorandum. Upon the filing of an amended complaint, the Clerk shall not make service until

        so ORDERED by the Court.

               7.     If Clark fails to comply with this Order, his case may be dismissed for

        failure to prosecute without further notice.

                                                       BY THE COURT:
